DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s amendment filed on August 1, 2022 amending claim 1 and adding new claims 4-7 has been entered.  Claims 1-7 are currently pending and presented for examination.

Response to Arguments
Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 112 (b) is hereby withdrawn.  Applicant’s arguments with respect to said rejection have been fully considered but are moot in view of the withdrawal of the rejection.  Accordingly, claims 1-3 and new claims 4-7 are free of the art and allowable for the reasons detailed below.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claims 1-7 of the instant application claim a method for reducing muscle fatigue or increasing athletic performance in a human comprising orally administering to the human 1 g to 10 g of N-Acetyl Beta Alanine as an alternative to beta alanine in order to prevent the onset of paresthesia in the human, as well as a method for increasing absorption of beta alanine in a human while preventing the onset of paresthesia comprising orally administering to the human 1 g to 10 g of N-Acetyl Beta Alanine, and preventing the onset of paresthesia in a human caused by beta alanine supplementation comprising orally administering to the human 1 g to 10 g of N-Acetyl Beta Alanine as an alternative to beta alanine.
The closest related prior art is Yu et al. U.S. 2008/0214649 A1 (of record).
	Yu et al. claims a method of preventing recurring or alleviating symptoms or syndromes associated with the nervous, vascular, musculoskeletal or cutaneous systems by systemically administering to a mammal in need thereof a therapeutically effective amount of a composition comprising at least one N-acetylamino acid selected from N-acetyl-L-proline or an N-acetyl amino acid (claim 1).  Yu et al. specifically claims that the N-acetyl amino acid is selected from the group consisting of N-acetyl-alanine, N-acetyl--alanine, N-acetyl--aminobutanoic acid, N-acetyl--aminoisobutanoic acid, N-acetyl-arginine, N-acetyl-asparagine, N-acetyl-aspartic acid, N-acetyl-citrulline, N-acetyl-dopa (N-acetyl-3,4-dihydroxyphenylalanine), N-acetyl-glycine, N-acetyl-glutamic acid, N-acetyl-glutamine, N-acetyl-histidine, N-acetyl-homoserine, N-acetyl-4-hydroxyproline, N-acetyl-isoleucine, N-acetyl-leucine, N-acetyl-lysine, N-acetyl-methionine, N-acetyl-ornithine, N-acetyl-phenylalanine, N-acetyl-proline, N-acetyl-serine, N-acetyl-threonine, N-acetyl-tryptophan, N-acetyl-tyrosine and N-acetyl-valine, and mixtures thereof (claim 7).
	Yu et al. specifically claims administering N-acetyl--alanine.  Yu et al. teaches that the oral dosage of the N-acetylamino acids can be from 10 to 500 mg daily and preferably from 30 to 300 mg daily [0044].  Yu et al. claims administering an amount of the N-acetyl amino acid within the range of from about 20 to about 500 mg daily (claims 2 and 4). 
However, the claims of the instant application specifically recite the administration of 1 g to 10 g of N-Acetyl Beta alanine, and the prior art cited does not teach or suggest administration of 1 g to 10 g of N-acetyl-beta-alanine. 
Therefore, the cited claims of the instant application are novel and non-obvious in view of the closest prior art.

Conclusion
Claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM